Citation Nr: 1621108	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to a compensable disability rating for scars, healed laceration, of the left elbow, right wrist, and bilateral patellae.

6.  Entitlement to a disability rating in excess of 20 percent for residuals of a right ankle fracture with severe limitation of motion and surgical scars ("right ankle disability").  

7.  Entitlement to an increased disability rating for healed fracture of the right patella ("right knee disability"), evaluated as 10 percent disabling prior to November 1, 2014, and as noncompensably disabling from November 1, 2014, to include the propriety of the reduction from 10 to zero percent.  

8.  Entitlement to a disability rating in excess of 10 percent for healed fracture of the left patella ("left knee disability").  

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1963 to August 1963, as well as additional service in the Oklahoma National Guard from January 1963 to December 1964 and July 1967 to July 1968, with various periods of active duty for training (ADT) and inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2012, December 2013, and July 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a March 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for a dental disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Other than acoustic trauma, there was no event, disease, or injury manifesting a hearing loss disability or tinnitus during active service, symptoms of a hearing loss disability and tinnitus were not chronic in service, symptoms of a hearing loss disability and tinnitus have not been chronic since service separation, hearing loss and tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current hearing loss disability or tinnitus and active service.

2.  The Veteran injured his right wrist during active service, has a current right wrist disability, and the evidence in favor of a medical nexus between the current right wrist disability and active service has attained relative equipoise with the evidence against such a nexus.

3.  Throughout the rating period on appeal, the Veteran's scars were not deep or nonlinear, they did not cause limitation of motion or function, did not meet or exceed 144 square inches in total area, and were neither painful nor unstable.

4.  Throughout the rating period on appeal, the Veteran's right ankle disability manifested marked limitation of motion, swelling, instability, and pain, with no ankylosis.  

5.  At the time of the rating reduction and throughout the rating period on appeal, the Veteran's right knee disability was manifested by complaints of pain and difficulty walking; objective findings included flexion to no worse than 104 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that were negative for arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.

6.  Throughout the rating period on appeal, the Veteran's left knee disability was manifested by complaints of pain and difficulty walking; objective findings included flexion to no worse than 100 degrees even with pain and following repetition, extension to no worse than 10 degrees even with pain and following repetition, X-ray studies that were negative for arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 

3.  The criteria for service connection for a right wrist disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for a compensable disability rating for scars of the left elbow, right wrist, and bilateral patellae have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7805 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent for residuals of a right ankle fracture with severe limitation of motion and surgical scars have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2015).

6.  Prior to November 1, 2014, the criteria for a disability rating in excess of 10 percent for the right knee disability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

7.  From November 1, 2014, the criteria for a compensable disability rating for the right knee disability were not met, and the reduction in rating for the right knee disability from 10 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

8.  The criteria for a disability rating in excess of 10 percent for the left knee disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).





[CONTINUED ON NEXT PAGE]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and tinnitus are related to active service.  In this case, acoustic trauma during active service is conceded.  The Veteran was not directly involved in combat, but his military occupational specialty (MOS) from July 1967 to February 1968 was tank loader, and, as such, he was frequently exposed to the noise of artillery.  He avers that he first noticed hearing loss and tinnitus during active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than acoustic trauma) manifesting a hearing loss disability or tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of a hearing loss disability and tinnitus were not chronic in service.  

Service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of hearing loss or tinnitus.  At a July 1963 separation examination for his first period of active service, an audiogram revealed puretone thresholds of 20, 15, 15, and 10 decibels in both ears at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards).  There was no notation of hearing loss or tinnitus symptoms, and he was assigned a "1" for hearing and ears, indicating no problems with his hearing.    

At a July 1967 service enlistment examination, an audiogram revealed puretone thresholds of 15, 10, 10, 30, and 25 decibels in the right ear, and 20, 15, 15, 15, and 25 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Although the audiogram demonstrated some degree of hearing loss under Hensley, the Veteran checked "no" next to "hearing loss" on his Report of Medical History, and was again assigned a "1" for hearing and ears.  

His November 1967 discharge summary from Reynolds Army Hospital indicates that review of systems was normal, and no notation of hearing loss or tinnitus was made.  

The Veteran was afforded a rating examination just prior to his separation from service in July 1968.  Although an audiogram was not performed, it was noted that examination of the ears was negative, providing highly probative evidence against the current claim that he experienced chronic symptoms of hearing loss and tinnitus during active service.  
  
For these reasons, the Board finds that the weight of the evidence is against a finding that a hearing loss disability and tinnitus manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in July 1968.  As noted above, the July 1968 rating examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in July 1968, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until September 2012, when the Veteran reported that he had been unable to hear certain tones for the past 15 years (see Virtual VA, CAPRI entry 10/21/13, Primary Care Nursing Outpatient Note dated 9/28/12,  p. 51).  An audiogram conducted in November 2012 revealed a bilateral hearing loss disability, and it was noted that the Veteran was counseled on tinnitus coping strategies (see Virtual VA, CAPRI entry 10/21/13, Audiology Diagnostic Study Note dated 11/2/12,  p. 43).  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for 44 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes the Veteran's own history of symptoms and treatment for the claimed conditions provided during the course of treatment.  For instance, as noted above, when he first reported symptoms of hearing loss in September 2012, he told the clinician that he had experienced hearing loss problems for 15 years, placing inception of the hearing loss symptoms still 30 years after service separation (see Virtual VA, CAPRI entry 10/21/13, Primary Care Nursing Outpatient Note dated 9/28/12,  p. 51).  Moreover, at the November 2012 audiology visit, he reported that he had been told he had high frequency hearing loss five years prior, again placing the first diagnosis of hearing loss several decades after service separation, by the Veteran's own history.  

His statements in September and November 2012, provided during the course of seeking treatment, provide highly probative evidence against a finding that symptoms of either hearing loss or tinnitus have been chronic since service separation, since it is presumed he would provide an accurate history of his symptoms in order to receive proper treatment.    

The Board also finds that the preponderance of the evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260.  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of hearing loss or tinnitus until 2012.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection for multiple disorders in March 1968 and September 2011, but did not mention any hearing loss or tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent hearing loss or tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding claims for a hearing loss disability and tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur a hearing loss disability or tinnitus in service, or the lack of hearing loss and tinnitus symptomatology at the time he filed the claims, or both. 

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the July 1968 rating examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus; the history of symptoms of hearing loss and tinnitus provided by the Veteran in the course of seeking treatment, as outlined above; the claims for service connection in March 1968 and September 2011 with no mention of hearing loss or tinnitus symptoms; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until at least 2012.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in November 2013 is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, his etiology opinion is afforded more weight.

Here, the Veteran was afforded a VA examination in November 2013.  He reported occupational noise exposure working as a mechanic for 7 years without use of hearing protection, 12 years working at Haliburton with intermittent use of hearing protection, and 16 years working in maintenance at a cemetery where he consistently used hearing protection.  The VA examiner noted that review of the records revealed hearing sensitivity within normal limits, bilaterally, at entrance and separation of active duty military service, and that there was no clinically significant shift in hearing sensitivity at any tested frequency.  The VA examiner concluded that there is no evidence in the record that the Veteran sustained noise injuries based on audiograms, and that there is no basis to conclude that his current hearing loss is causally related to military service.  He cited to an Institute of Medicine (IOM) report from 2006 that stated that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The IOM stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, the VA examiner concluded that there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  The VA examiner also concluded that the Veteran's tinnitus was a symptom associated with hearing loss, and, therefore, that it was also not etiologically related to military noise exposure.  

The Veteran submitted a July 2014 medical examination report from a general practitioner, Dr. E., who opined that his hearing loss and tinnitus were related to military noise exposure, noting that his audiogram was consistent with the loud noise exposure the Veteran experienced during his military service, causing noise-induced injury to his hearing cells.      

The Board finds that the 2013 VA opinion is the most probative evidence of record and has afforded greater weight to that opinion than to the opinion of the private physician, Dr. E.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner interviewed and examined the Veteran, and was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion.  

By contrast, while Dr. E. attached a list of documents he reviewed, which included at least part of the Veteran's claims file, he did not list the service treatment records among those documents he reviewed.  Moreover, Dr. E. did not provide an explanation as to his favorable nexus opinion other than to state that the current audiogram was consistent with loud noise exposure.  He did not explain the gap of many years in between the military noise exposure and the inception of hearing loss and tinnitus symptoms.  In order to establish service connection, there must be a medical nexus between the in-service acoustic trauma and the current hearing loss and tinnitus disabilities; the mere occurrence of acoustic trauma during active service is not enough.  

For these reasons, the opinion of the VA examiner has been afforded greater weight than that of Dr. E. in reaching the conclusion that there is no medical nexus between the current hearing loss disability or tinnitus and active service.      

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss disability or tinnitus and his military service, including no credible evidence of chronic symptoms of bilateral hearing loss or tinnitus during active service, chronic symptomatology of bilateral hearing loss or tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's bilateral hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Wrist Disability

The Veteran contends that he injured his right wrist in a November 1967 car accident during active service, and that he has had wrist pain ever since then.  Although a November 1967 discharge summary from Reynolds Hospital, where the Veteran was initially treated after the accident, makes no mention of any wrist injury, a June 1968 letter from a private orthopedist, written just prior to service separation, states that the Veteran sustained an impacted fracture of the distal end of the right radius in the November 1967 car accident.  

In addition, at a July 1968 rating examination, also just prior to service separation, the VA examiner noted that the Veteran injured his right wrist in the November 1967 accident.  However, on examination, the Veteran had normal range of motion in his wrist and normal strength and grip.  The examiner concluded that the right wrist had healed without complications or sequelae.  

In February 2012, the Veteran was afforded a VA examination with regard to his claimed wrist disability.  The VA examiner assessed status post fracture and ligamentous injury with osteoarthritis of the right wrist, but did not provide a nexus opinion.  

Finally, the Veteran submitted a July 2014 private medical examination report from Dr. E., who noted that the Veteran had a cast placed on his right forearm and hand after the November 1967 accident.  Currently, the Veteran reported that his right wrist bothered him in cold weather.  Examination revealed deviation of the distal ulna, consistent with fracture and sprain of the distal ulna.  There was also decreased range of motion of the right wrist.  Dr. E. opined that the right wrist disability was a result of the 1967 car accident during active service.  There are no contrary opinions of record.  

The Board observes that there is some contrary evidence regarding the exact nature of the right wrist injury.  For instance, in the 1968 letter, the private orthopedist stated that the Veteran had fractured the distal end of the radius, while Dr. E., in 2014, concluded that he had fractured the distal end of the ulna.  Moreover, there is a significant gap in time between service separation and the first post-service mention of right wrist problems in September 2011, when the Veteran filed his claim for service connection.     

However, the medical evidence demonstrates that an injury to the right wrist did occur during active service during the 1967 car accident, and the only competent nexus opinion of record is favorable.  

Therefore, the Board finds that the evidence in favor of a nexus relationship between the current right wrist disability and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right wrist disability is warranted.    

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Increased Rating for Scars

Service connection for scars and healed lacerations of the left elbow, right wrist, and bilateral patellae was granted in an August 1968 rating decision.  A noncompensable disability rating was assigned under the provisions of DC 7805.  38 C.F.R. § 4.118.  

In September 2011, the Veteran filed a claim for an increased disability rating.  At the March 2016 Board hearing, he testified that the scar on his left elbow affects movement of his arm, and that the scar on his right wrist does not bother him.  He stated that the scars on his knees are painful.

He was afforded a VA examination in February 2012.  The VA examiner observed that there were no scars of the head, face, or neck, and that none of the scars were painful or unstable.  There was no scar of the left elbow; rather, it was a healed laceration.  The left knee scar was linear and 4 centimeters long.  None of the scars resulted in limitation of function, and there was no muscle or nerve damage.  

In a May 2012 addendum, the February 2012 VA examiner clarified that there were no visible scars on the right wrist or right knee.  

In May 2013, the Veteran was afforded another VA examination pertaining to his scars.  Again, the VA examiner noted no scars of the head, face, or neck.  None of the scars were painful or unstable.  There were linear scars on the right and left knees, measuring 1 by 0.1 centimeters and 5 by 0.2 centimeters, respectively.  None of the scars limited function or impacted ability to work.  The VA examiner noted that the left elbow and right wrist scars were no longer visible.  

The Veteran submitted a July 2014 private medical examination report from Dr. E., which observed that the lacerations on the right forearm (presumably the right wrist) had healed, although there was still some scarring.  The doctor did not describe any limitation of function resulting from the scar, and did not mention any scarring of the left elbow or bilateral knees.  

Based on a review of all of the evidence of record, lay and medical, the Board finds that weight of the evidence is against the assignment of a compensable rating for the Veteran's scars.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's scars were asymptomatic, not of a size to warrant a compensable rating, and did not result in functional impairment or other disabling effects.

As noted above, the Veteran's scars are currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118 , DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examinations of record do not reflect that the Veteran's scars of the left elbow, right wrist, and bilateral knees result in any limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, compensable ratings are not warranted under DC 7805.

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scars, but finds that a higher rating is not assignable under any other diagnostic code.  To that end, DC 7800 is not applicable, as it contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118.

DC 7801 contemplates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  However, as documented in the above-noted VA examination reports, there is no evidence that the Veteran's scars are deep or nonlinear.  Hence, DC 7801 is also inapplicable.  Id.

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater.  In this case, the Veteran's scars are all linear, and do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  Id.

DC 7804 contemplates unstable or painful scars.  Under this diagnostic code, scars that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; a 20 percent rating is assigned if there are three or four such scars; and a 30 percent rating is assigned where there are five or more such scars.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

In this regard, while the Veteran testified at the Board hearing that his scars were painful, the medical evidence of record weighs against a finding that his reports of pain can be attributable to his service-connected scars.  The Board acknowledges that the Veteran is competent to report symptoms such as pain; however, the Board finds that the objective clinical evidence is more probative than the Veteran's statements made in the context of applying for disability compensation.  In this regard, the Board notes that both the February 2012 and May 2013 VA examination reports include specific findings that the scars were not painful on examination. 

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his scars of the left elbow, right wrist, and bilateral patellae.  As detailed above, there is no evidence that any of the scars are deep or nonlinear, unstable or painful, or that the affected area is greater than 144 square inches.  Further, the evidence of record does not show that the scars result in any functional impairment.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a compensable disability rating for the service-connected scars for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Ankle Disability

Service connection for the right ankle disability (to include scars) was granted in an August 1968 rating decision.  A 20 percent disability rating was assigned under the provisions of DC 5271.  

In September 2011, the Veteran filed a claim for a higher disability rating for his right ankle disability.  At the March 2016 Board hearing, he testified that he has had two surgeries on the right ankle, and that it is occasionally "frozen in place."  He also stated that the two scars on his ankle swell if he stands or walks for very long to the size of a softball, and that he cannot move once they swell.  

DC 5271 is found in the Schedule of Ratings for the Musculoskeletal System, and contemplates disability of the ankle manifested by limitation of motion.  38 C.F.R. § 4.71a.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  Id.

Turning to the evidence most pertinent to the rating period on appeal, in December 2011, the Veteran reported that the screw in his right ankle was very painful, and that, as he gets older, his right ankle pain and swelling increased.  He stated that his pain sometimes reached a level of 8 out of 10 in severity, especially when the weather changed, when he carried weights, or when he was standing or walking for a long time.  Examination revealed right ankle swelling, pain, and stiffness.  There was tenderness at both the medial and lateral malleolus with significant reduction of range of motion (see Virtual VA, CAPRI entry 12/27/13, Primary Care Note dated 12/16/11,  p. 86).  An x-ray study revealed marked degenerative joint disease and moderate soft tissue swelling.    
 
The Veteran was afforded a VA examination in February 2012.  He reported flare-ups of his ankle pain during which he would lose his balance and had difficulty walking.  Right ankle plantar flexion was to 25 degrees with pain at 25 degrees, and dorsiflexion/extension was to 15 degrees with pain at 15 degrees.  After three repetitions, there was no change in range of motion.  The VA examiner stated that functional loss after repetitive use would include weakened movement, excess fatigability, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain to palpation.  Muscle strength was 4 out of 5, and there was no joint instability.  There was no ankylosis.  The examiner stated that residual symptoms of the right ankle surgery in 1967 included pain, tenderness, decreased range of motion, deformity, and swelling.  It was noted that the Veteran used a cane on a regular basis.  X-ray studies showed degenerative or traumatic arthritis of the right ankle, and the VA examiner stated that the ankle disability, diagnosed as osteoarthritis and healed fracture deformity at medial and lateral malleolus, status post right ankle surgery, would impact his ability to work due to limiting his walking and standing.   

The Veteran was afforded another VA examination in May 2013.  The VA examiner diagnosed residuals of a right ankle fracture, with severe limitation of motion and surgical scar, and degenerative joint disease of the right ankle.  The Veteran again reported flare-ups, which he stated limited prolonged walking and standing.  Plantar flexion was to 20 degrees with pain at 20 degrees.  Dorsiflexion/extension was to 5 degrees with pain at 5 degrees.  After three repetitions, range of motion remained the same.  Functional loss included less movement than normal, pain on movement, disturbances of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain to palpation.  Muscle strength was 5 out of 5.  There was no joint instability and no ankylosis.  The Veteran was not using any assistive devices.  X-ray studies showed advanced osteoarthritis, an old healed fracture deformity with an orthopedic screw in place at the medial malleolus, and an old healed fracture deformity involving the lateral malleolus.  The VA examiner noted that the ankle disability would affect the Veteran's ability to work, as it limited prolonged standing, climbing, and walking distances.  There were contributing factors of pain, weakness, fatigability and/or incoordination, but no additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  The VA examiner noted that the degree of loss of range of motion during flare-ups could only be speculated.  

The Veteran submitted a July 2014 medical report from a private physician, Dr. E., who noted that the Veteran walked with an antalgic gait due to his right ankle disability.  The doctor noted severe impairment of the ligaments and structures of his right ankle resulting in obvious abnormality, instability, and traumatic arthritis of the right ankle.  Examination of the right ankle revealed marked instability with internal deviation of the distal tibia and lateral deviation of the ankle.  There were large surgical scars over the lateral and medial aspects of the right ankle.  There was marked decreased range of motion of the right ankle.  Dr. E. noted that the Veteran had to use a cane because of the instability of his right ankle.

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the evidence is at least in equipoise as to whether a higher, 30 percent disability rating for the right ankle disability is warranted for entire increased rating period on appeal.  

The Veteran is already in receipt of the highest available disability rating (20 percent) under DC 5271, which accounts for his marked limitation of motion.  However, the evidence also demonstrates consistent pain and swelling as well as instability of the ankle.  

The only relevant diagnostic code which would allow for a disability rating in excess of 20 percent is DC 5270, which contemplates ankylosis.  Under that diagnostic code, a 20 percent disability rating is assigned when there is ankylosis in plantar flexion less than 30 degrees.  A 30 percent disability rating is assigned when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  While the VA examiners have all specifically stated that ankylosis of the ankle is absent, the Veteran testified that, at times, his ankle is "frozen in place."  Moreover, the 2013 VA examiner noted that he could only speculate as to the loss of range of motion during flare-ups of the ankle disability.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether a higher 30 percent disability rating is warranted for the entire rating period on appeal based on the Veteran's pain, swelling, limited motion, and instability of the right ankle.  38 C.F.R. § 4.71a, DC 5270.  

The Board has also considered whether any other diagnostic code would allow for an even higher rating for the Veteran's ankle disability.  However, none of the other relevant ankle disability codes (DCs 5272 - 5274) provide for a disability rating in excess of 20 percent.  Moreover, a 10 percent rating is the maximum rating provided for arthritis of a major joint under DC 5003, so a rating in excess of 30 percent is not possible under that code.  Further, as previously stated, there is significant evidence against even the assignment of the 30 percent disability rating herein, in particular, the absence of ankylosis.  

The Board has also considered whether a separate rating is warranted for the Veteran's right ankle scars.  In that regard, at a February 2012 VA examination, the VA examiner observed two linear scars on the right ankle measuring 9 and 8 centimeters in length, and noted that the scars did not result in any limitation of motion, and that there was no muscle or nerve damage.  Similar observations and conclusions were reached at a May 2013 VA examination.  

Therefore, since the ankle scars have not been shown to result in any limitation of function, the Board finds that a separate rating for those scars is not warranted, and that the 30 percent disability rating assigned herein adequately accounts for the right ankle scars, including the swelling reported by the Veteran at the Board hearing (and discussed above).  

In sum, the evidence is at least in equipoise as to whether the degree of impairment of the right ankle disability demonstrated by the evidence is more nearly approximated by a 30 percent rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Propriety of Reduction of Right Knee Disability Rating 
and Increased Ratings for Right and Left Knee Disabilities

Service connection for healed fractures of the left and right patellae was granted in an August 1968 rating decision.  Noncompensable disability ratings were assigned.  In September 2011, the Veteran filed a claim for higher ratings.  In the March 2012 rating decision on appeal, the RO assigned higher 10 percent disability ratings for each knee, effective from September 30, 2011.  

During the course of this appeal, in a July 2014 rating decision, the RO reduced the disability rating for the right knee from 10 to 0 percent, effective from November 1, 2014.  The Veteran filed a timely substantive appeal with regard to that rating decision, and, therefore, the propriety of the reduction of the right knee disability rating is part of the increased rating appeal, and will be considered first.  

Propriety of Right Knee Disability Rating Reduction

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

At the outset, the Veteran's attorney contends that there was a procedural violation in the reduction of the right knee disability rating, in that, prior to final notice of the rating reduction (mailed on August 1, 2014), he requested additional time to submit additional medical evidence by way of a letter received by the RO on July 2, 2014.  As noted above, the regulations pertaining to rating reductions allow for tolling of the 60 day period upon receipt of additional evidence or when a Veteran requests a predetermination hearing within 30 days of receiving notice of the proposed reduction.  In this case, neither the Veteran nor his attorney requested a predetermination hearing, which would have tolled the 60 day period.  Moreover, additional medical evidence was not received within the 60 day period following issuance of notice of the proposed rating reduction.  The private medical examination report submitted by the Veteran was received by the RO on August 1, 2014, the same day that the notice of the rating reduction was mailed.  Notably, this private medical report is dated July 22, 2014, so it would seem that there was opportunity to submit the report prior to the expiration of the 60 day period, but the Veteran and his attorney did not do so.  There is no provision in the regulations allowing for requests for additional time.  See 38 C.F.R. § 3.105.  Therefore, the Board finds that the proper procedure was followed for effectuating a reduction in this matter. 

Turning to the merits of the rating reduction, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).

In the present case, the Veteran's 10 percent rating for the right knee disability, which was reduced to 0 percent in the July 2014 rating decision on appeal, had not been in effect for longer than five years.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply to this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id.  

In addition, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

In this case, as noted above, an increased rating of 10 percent for the right knee disability was granted in a March 2012 rating decision, effective from September 30, 2011, the date the claim for an increased rating was received by the RO.  The disability was evaluated under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent disability rating is assigned where the evidence reveals flexion of the knee limited to 45 degrees.  

The increased rating was based primarily on the results of a February 2012 VA examination, which showed flexion to 110 degrees and extension to 0 degrees, with objective evidence of pain on flexion beginning at 110 degrees.  There were no additional limitations after three repetitions of range of motion testing, but the VA examiner noted that, following repetitive use, the Veteran could experience functional loss including weakened movement and pain on movement.  The Veteran also reported flare-ups of pain during which it was difficult for him to get up from a bending position, and stated that he used a cane on a regular basis.  Ligament testing was normal, and there were no meniscal conditions.  X-ray studies were negative for arthritis.  The VA examiner opined that the knees would affect the Veteran's ability to work due to limited ability to walk or stand.    

During the course of this appeal, the Veteran was afforded another VA examination in May 2013, at which he reported pain from time to time, with flare-ups that impacted his ability to squat, climb, and walk long distances.  On physical examination, flexion of the right knee was to 130 degrees with no objective evidence of pain, and extension was to 0 degrees with no objective evidence of pain.  After three repetitions, range of motion remained the same.  The VA examiner noted no functional loss of the right knee disability following repetitive use.  Muscle strength was 5 out of 5, and ligament testing remained normal.  The Veteran was not using assistive devices to ambulate, and X-ray studies remained negative for arthritis.  

Based on the results of the May 2013 VA examination, the RO proposed to reduce the disability rating for the right knee to 0 percent.  This proposal was made in a May 2014 rating decision.  In the July 2014 rating decision that is the subject of this appeal, the RO implemented the reduction to 0 percent, effective from November 1, 2014.  

After a review of the all of the lay and medical evidence in this case, the Board finds that reduction of the disability rating for the right knee disability from 10 percent to 0 percent was proper, and a restoration of the 10 percent disability rating is not warranted.  Namely, a review of all of the evidence reveals that improvement in the disability had occurred at the time of the reduction.

Specifically, at the May 2013 VA examination, the right knee range of motion measurements did not even meet the criteria for a noncompensable disability rating, and there was no objective evidence of pain with movement.  Moreover, the VA examiner noted no additional functional loss following repetitive use of the right knee.  The May 2013 VA examination showed improvement in the range of motion measurements, a decrease in functional loss of the right knee, and a decrease in right knee pain as compared to the prior February 2012 VA examination.  Therefore, the Board finds that a reduction was proper based on this examination.    

Increased Ratings for Right and Left Knee Disabilities  

The Veteran contends that his bilateral knee disability causes difficulty walking, and that he has to use a cane most of the time.  Therefore, he avers that the bilateral knee disability warrants higher ratings.  

The diagnostic codes relevant to the knee disabilities have been outlined above.  Moreover, as noted above, the right knee disability has been evaluated as 10 percent disabling prior to November 1, 2014, and as noncompensably disabling from November 1, 2014.  The left knee disability has been evaluated as 10 percent disabling throughout the rating period on appeal.  

Turning to the evidence most pertinent to the rating period on appeal, in December 2011, the Veteran reported bilateral knee pain, left greater than right, which worsened with prolonged standing, sitting, or walking.  He complained of pain and stiffness, and examination revealed crepitus bilaterally.  

As discussed above, he was afforded a VA examination in February 2012.  In addition to the above findings, flexion of the left knee was to 100 degrees with pain at 100 degrees, and extension was to 0 degrees with no objective evidence of pain.  After repetition, there was no change in range of motion of either knee.  

Also as discussed above, the Veteran was afforded another VA examination in May 2013.  Left knee flexion was to 120 degrees with pain at 120 degrees, and extension was to 0 degrees with no objective evidence of pain.  After three repetitions, range of motion remained the same bilaterally.  On the left knee, functional loss following repetitive use included less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  There was pain to palpation of the left knee.  The Veteran reported experiencing shin splints on the right side.  The VA examiner noted that, during flare-ups, the degree of loss of range of motion could only be speculated.  Moreover, the examiner stated that there were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or after repeated use that could additionally limit the functional ability of either knee joint.  

The Veteran submitted a July 2014 private medical examination report by Dr. E., in which it was noted that he experienced pain, grittiness, and instability in the right knee.  Examination of the right knee revealed tenderness and crepitation that was palpable and audible on movement of the knee.  Dr. E. noted decreased range of motion of the right knee with 104 degrees of flexion and extension limited to 10 degrees (although the attached range of motion worksheet indicates unlimited extension).  There was marked laxity of the medial and lateral collateral ligaments, and Dr. E. observed that the Veteran walked with an antalgic gait due to the right knee.  Examination of the left knee also revealed tenderness and crepitation, and the doctor noted decreased range of motion of the left knee.  The attached range of motion worksheet indicates flexion of the left knee to 106 degrees, and extension to 0 degrees.  Moreover, there was moderate laxity of the lateral collateral ligament of the left knee.    

Finally, the Veteran was afforded another VA examination in September 2015.  The Veteran reported flare-ups of the left knee disability that he described as increased pain.  Functional loss included difficulty standing and walking.  Right knee range of motion was from 0 to 125 degrees with no pain or crepitus.  Left knee range of motion was from 0 to 120 degrees with pain and functional loss during flexion.  The left knee joint line was tender, but there was no crepitus.  After repetition, there was no loss of function or range of motion of either knee.  The VA examiner identified no DeLuca factors contributing to additional functional loss for the right knee disability.  With regard to the left knee disability, the VA examiner stated that pain, fatigue, weakness, and lack of endurance would cause functional loss after repetitive use, but that he was unable to describe such loss in terms of range of motion.  Moreover, with regard to the left knee disability, during flare-ups, pain, fatigue, weakness, and lack of endurance would limit functional ability; again, the examiner was unable to describe any loss in terms of range of motion.  Functional loss of the left knee included disturbance of locomotion and interference with sitting and standing.  Muscle strength was 4 out of 5 bilaterally with no atrophy.  There was no ankylosis on either side, and no history of subluxation or lateral instability.  The ligaments were all stable bilaterally.  The Veteran reported recurrent shin splints bilaterally, but the examiner noted that these did not affect range of motion of the knee or ankle.  There were no meniscal conditions.  The Veteran stated that he used a cane on a regular basis.  The VA examiner concluded that the knees did not affect the Veteran's ability to perform occupational tasks. 

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

As noted above, prior to November 1, 2014, the knee disabilities are both rated as 10 percent disabling each under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  From November 1, 2014, the right knee disability is evaluated as noncompensably disabling.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against increased ratings under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 104 degrees on the right and 100 degrees on the left throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings under DC 5260 for the knee disabilities for any part of the rating period on appeal.  

The currently assigned 10 percent rating for the left knee disability and the 10 percent rating for the right knee disability assigned prior to November 1, 2014, account for the Veteran's painful motion and any additional limitation of motion during flare-ups.  Moreover, the evidence from November 1, 2014, does not demonstrate any pain, crepitus, or DeLuca factors contributing to additional functional loss of the right knee; therefore, a higher 10 percent disability rating for the right knee from November 1, 2014, is not warranted.    

In this regard, the Board acknowledges the 2013 and 2015 VA examiners' notations that that they were unable to specify the degree of loss of motion during knee flare-ups.  However, on examination, even after repetitive use testing, the range of motion measurements did not meet the criteria for even a noncompensable disability rating.  Moreover, the examiners both commented on any additional functional loss caused by pain, fatigue, etc.  Therefore, the examinations are adequate, and the disability ratings in place adequately compensate the Veteran for his knee pain.    

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had extension in the right knee to no worse than 10 degrees and in the left knee to no worse than 0 degrees throughout the rating period on appeal, even with pain and after repetition.  Such limitation does not allow for disability ratings in excess of 10 percent under DC 5261.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that a separate rating for right knee limitation of flexion and extension is not appropriate in this case.  Namely, although the Veteran has a 10 percent disability rating for the right knee based on limitation of flexion prior to November 1, 2014, his flexion measurements do not even meet the criteria for a noncompensable disability rating under DC 5260 at any time during the rating period on appeal.  Moreover, his right knee extension was recorded as unlimited at the VA examinations in 2012 and 2013.  Therefore, the Board finds that the 10 percent disability rating in place prior to November 1, 2014, adequately compensates the Veteran for any loss in flexion as well as his limitation of extension.  Moreover, the evidence does not demonstrate any limitation of extension of the right knee from November 1, 2014, as indicated by the 2015 VA examination report, so a separate rating for limitation of extension is not warranted for that period either.   

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

In this case, DC 5003 does not apply, as X-ray studies of both knees have consistently been negative for arthritis throughout the rating period on appeal.  Therefore, DC 5003 does not allow for increased ratings.  

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for increased ratings for the Veteran's knee disabilities, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

The Veteran has not reported instability of the knees at any time during the rating period on appeal, although he has stated he has to use a cane to ambulate due to his knee disabilities.  However, objective evidence ligamentous laxity has not been found on examination at any time during the rating period on appeal, with the exception of the July 2014 independent medical examination.  At the 2012, 2013, and 2015 VA examinations, the knees were stable to ligament testing, providing highly probative medical evidence against this claim.  

The Board acknowledges the July 2014 private medical examination report in which Dr. E. identified moderate ligamentous laxity in both knees.  However, the doctor did not identify the specific tests which demonstrated such laxity, unlike the VA examiners, who described the specific tests that were performed.  Moreover, the finding of instability by Dr. E. appears to be an anomaly, as the Veteran has not reported giving out of the knees or instability at any time, and, as stated above, the VA examiners have consistently reported the absence of instability of the knees.  Thus, in light of the negative findings on ligament testing at the more probative 2012, 2013, and 2015 VA examinations, the criteria for increased ratings under DC 5257 have not been met.  

Further, for the foregoing reasons, the Board finds that separate ratings for knee instability are not warranted in this case.  The 10 percent disability ratings assigned at the time of the July 2014 finding of ligamentous laxity adequately compensate the Veteran for both his pain on motion and any instability of the knees, especially in light of his noncompensable limitation of flexion in both knees and negative ligament testing at all 3 VA examinations.  Therefore, although separate ratings are allowable when both arthritis and instability are present if certain criteria are met (see VAOPGCPREC 23-97 and 9-98), the Board finds that the criteria for separate ratings for limitation of motion and instability are not met in this case.  Moreover, the Board again notes that X-ray studies have not demonstrated knee arthritis at any time.     

In further consideration of higher ratings for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but the Veteran has not undergone such a procedure.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no meniscal abnormalities in this case.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his bilateral knee disabilities are worse, as well as his report of pain and limitation of his ability to walk and stand for prolonged periods.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, limitation of motion, and giving way.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 10 percent under the rating criteria for the right knee disability prior to November 1, 2014, or for the left knee disability for any part of the rating period on appeal.  

Moreover, the evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 45 degrees, extension limited to 10 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates a compensable disability rating under the rating criteria for the right knee disability for the period from November 1, 2014.

Despite the Veteran's contention of debilitating knee disabilities, the current 10 percent disability rating for the left knee disability indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 10 percent reduction in his ability to function due to his knee disability (and, prior to November 1, 2014, a 20 percent reduction in his ability to function due to both knee disabilities).  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the rating period prior to November 1, 2014, the weight of the evidence is against ratings in excess of 10 percent for the bilateral knee disabilities.  For the period from November 1, 2014, the weight of the evidence is against a compensable rating for the right knee disability and in excess of 10 percent for the left knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's scars and right ankle and bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scars and right ankle and bilateral knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the right wrist claim, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the remainder of the issues decided herein, the duty to notify was satisfied by way of January 2012 and May 2013 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the March 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, a VA examination and opinion was obtained in November 2013 with regard to the hearing loss and tinnitus claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2013 VA examination and opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include service and VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss and tinnitus claims has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Board finds that the Veteran has been afforded an adequate examination with regard to his increased rating claims.  VA provided him with examinations in February 2012, April 2012, May 2013, and September 2015.  The Veteran's history was taken, and a complete examinations with clinical measures was conducted, to include X-ray studies where applicable.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations with regard to his increased rating claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a right wrist disability is granted.  

A compensable disability rating for scars, healed laceration, of the left elbow, right wrist, and bilateral patellae is denied for the entire rating period on appeal.

A 30 percent disability rating for residuals of a right ankle fracture with severe limitation of motion and surgical scar is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.
.  
An increased disability rating for healed fracture of the right patella, evaluated as 10 percent disabling prior to November 1, 2014, and as noncompensably disabling from November 1, 2014, is denied; and the rating reduction from 10 to 0 percent was proper.  

A disability rating in excess of 10 percent for healed fracture of the left patella is denied.  


REMAND

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation for loss of teeth is available only for loss of body substance of the maxilla or mandible.  Otherwise, VA may grant service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Service treatment records show that, in November 1967, the Veteran was involved in a motor vehicle accident that was determined to be in the line of duty.  He contends that multiple teeth were knocked loose during the accident, and that just after the accident occurred, his treating doctors recommended pulling all of the loose teeth, but he declined.  Then, about 6 to 8 years after the accident, the teeth that had been knocked loose began rotting, and he eventually had to have them pulled.  

Although his hospital records do not mention involvement of the teeth in the November 1967 accident, at a July 1968 rating examination, the clinician noted that all teeth were solid at the moment, but that several of them had been loose at the time of the 1967 motor vehicle accident.  

In addition, in support of his claim, the Veteran submitted a July 2014 examination report from a private physician, Dr. E., who opined that the loosening of the teeth during the 1967 accident caused subsequent infection and loss of those teeth over the next 8 years, and that it also caused injury to the right temporomandibular joint, causing clicking due to the loss of tissue in the right temporomandibular joint.  Dr. E. concluded that, but for the 1967 accident, the Veteran would not have lost his teeth.  There is no indication that any tooth x-rays were conducted or reviewed by Dr. E., so his conclusion that there has been loss of bone in the Veteran's jaw appears to be based solely on the clicking sound on examination.  

The Board finds that a VA dental examination and opinion is necessary to decide this claim.  In particular, the examiner should comment on whether there has been any impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of body substance of the mandible or maxilla as a result of the 1967 car accident.    

In addition, in light of the above grant of service connection and remand of the dental disability claim, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment.  Moreover, the grant of service connection for additional disabilities could result in eligibility for TDIU under 38 C.F.R. § 4.16(a).    

Accordingly, the issues of entitlement to service connection for a dental disability and to a TDIU are REMANDED for the following action:

1.  Afford the Veteran an opportunity to attend a VA examination with an appropriate specialist addressing the nature and etiology of the Veteran's missing teeth and any other identified dental conditions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify all current dental disabilities, including identification of missing teeth and any impairment of the ramus, mandible, or maxilla.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current dental disability or disabilities, to include missing teeth, were incurred during or caused by active service?  The examiner should specifically address whether the missing teeth are etiologically related to the November 1967 car accident, and should address the July 2014 opinion of the private physician, described above.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to service connection for a dental disability and entitlement to a TDIU on the basis of the additional evidence.  If the benefits sought on appeal cannot be granted, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


